The PRESIDENT
delivered'the opinion of the court.
In discussing the case of Beale and Ed-mundson, it was agreed by the unanimous opinion of a full court, that the act of 1779, applied only to the store accounts of retail dealers; and we should feel ourselves bound by that opinion, unless it were over-ruled by as full a court, even if our sentiments at this time, respecting the principle then established were different from what they then were. But the present court retain the same opinion upon the subject; and must therefore pronounce the law to be in favour of the plaintiffs, upon the special conclusion of the verdict.
Judgment reversed, and to be entered for the plaintiff.